Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 October 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  My Dear General
                                      
                     Light Camp October the 30th 1780
                  In our Conversations upon Military operations, you often have
                     told me that Since the Beggining of the Campaign Your Eyes were turn’d towards
                     a project upon which I generally agree in Opinion with you, and Beg Leave to
                     offer some Observations.
                  Far from Lessening My desire of finishing the Campaign By Some
                     Brillant Stroke, the project of Staten island, tho Miscarried, has strengtened
                     My opinions as I have Clearly Seen By the details of this operation that we
                     should in all human probability have Succeeded and that our men were fully
                     equal to Any enterprise of this kind.
                  My Reasons for wishing to undertake some thing Are these 1st Any
                     enterprise will please the people of this Country, show them that when we have
                     men we do not Lay still, and even a defeat (provided it was not fatal) would
                     have its good Consequences 2dly the French Court have often Complain’d to me of
                     the inactivity of that American Army who Before the Alliance had distinguish’d
                     themselves By theyr Spirit of enterprise—they often have told me, your friends
                     Leave us now to fight theyr Battles and do no more Risk themselves—it is
                     Moreover of the greatest political importance to let them know that on our side
                     we were Ready to Cooperate—Be sure, My dear General, that many people’s interest
                     will be to let it Believe that we were Not Ready,
                     and if any thing may engage the Ministry to give us the ask’d for support it
                     will be our proving to the Nation that in our Side we had
                        been Ready—So far was the chevalier de la Luzerne Convinc’d of this
                     (and on this point the Minister’s interest is the Same with ours) that he was
                     Made happy By my mentionning to him the Staten island affair. I well know the
                     Court of Versailles, and was I to go to them, I would think it very impolitical
                     to go there Unless we had done some thing 3dly it is more than probable that
                     Mediators will interfere this winter into a Negotiation—There England will
                     say, how Can we give up people whom we Consider as half Conquered—Theyr Best
                     fortified City has been taken By an army not much superior to the people that
                     were to defend it—theyr Southern Army was Routed almost as soon as look’d at By
                     the British troops—Newyork is so much ours that they dare not approach it, and
                     Gnl Washington’s army does not exceed five thousand men—What shall France
                     answer principally Now that from the letters I have Receiv’d I find that the
                     charlestown affair has Brought our Arms into Contempt—But what difference if
                     France might say—the American army has taken sword in hand your Best works—They
                     have offered to you the Battle upon your own island, and perhaps, may they add,
                     (for News encrease in travelling) are they now in possession of Newyork. 
                  Upon these Considerations, my dear general, what I want is
                     this—to find an expedition which may wear a Brillant aspect, which affords
                     probable advantage, and an immense tho’ very Remoted one, which if
                     unsuccessful does not turn fatal to us, for the loss of two or three hundred
                     men half of them being inlisted for two months I don’t consider as a ruinous
                     adventure.
                  The Bazis of the plan will be that Fort Washington Being in our
                     possession may with the Fort Lee Batteries protect
                     our crossing North River, and be a security for our Retreat, principally if
                     some works are added on the point of Reimbarkation—the taking of Fort
                     Washington we may demonstrate to be very probable, and upon that point you are
                     of my opinion.
                  The Ennemy have on the upper part of the island from fifteen
                     hundred to two thousand men who would immediately occupy all the other upper
                     posts—Theyr army on Long island would Repair to Newyork, and there would also
                     Retire the troops posted at harlem.
                  As soon as Fort Washington would be ours, the army should Cross
                     over to the island, and those of west point arrive in the same time (which
                     Calculation may be easely done) so that we would effectually or possess all the
                     upper posts or Cutt them off from theyr Main Army. Some militia would come to
                     our assistance and as those posts are not well furnish’d with provisions we
                     should take them at least by famine.
                  The ennemy’s army Consist of nine thousand men—they must
                     Certainly leave one thousand in theyr several posts—Fifteen hundred of them at
                     least will be either kill’d at Fort Washington or block’d up at Laurel hill
                        &c.—They will then have Between six or seven
                     thousand men to attak ten—the two thousand militia (in supposing that they
                     durst take them out) I don’t mention Because we may have four thousand militia
                     for them—under such circumstances is it probable that Sir Henry Clinton will
                     venture a battle? if he does and By chance Beats us we Retire under Fort
                     Washington—But if we Beat him, his works will be at such a distance, that he
                     will be Ruin’d in the Retreat—if on the Contrary, principally if he knows that
                     the French army is Coming and if we spread the Report of a second division or
                     Count de guichen Being upon the Coasts he will keep into his works, and we will
                     some way or other Carry the Upper posts—when we are upon the spot we may
                     Recconnoitre Newyork and see if something is to be done—if Clinton was making
                     a forrage into the jersays I would be clear for pushing into the City.
                  if we undertake, the Circumstances of the weather make it
                     necessary that we undertake immediately—I would move the Army as soon as
                     possible to our position near the New Bridge—This movement may invite Clinton
                     into the jersays and Bring us nearer to the point of execution. 
                  Tho’ my private glory, and yours, my dear general, Both of which
                     are very dear to my heart, are greatly interested not so much for the opinions
                     of America But for those of europe in our doing some thing this Campaign, I
                     hope you know me too well to think I would insist upon steps of this nature,
                     unless I knew that they are politically necessary, and have a sufficient
                     military probability. I have the honor to be Yours
                  
                     Lafayette
                  
                  
                     The 600 men of Lauzun’s legion might be got in twelve days—if our movements had no other effect but to make a diversion in favour of
                        the Southward it would on that footing meet with the approbation of the
                        world, and perhaps impeach the operations of gnl Leslie.
                  
                  
               